UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 08-7023



QUENTIN L. FORD,

                Petitioner - Appellant,

          v.


WARDEN, BROAD RIVER CORRECTIONAL INSTITUTION,

                Respondent - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Florence. Margaret B. Seymour, District Judge.
(4:07-cv-00167-MBS)


Submitted:   August 14, 2008                 Decided:   August 22, 2008


Before MICHAEL, Circuit Judge, and WILKINS and HAMILTON, Senior
Circuit Judges.


Dismissed by unpublished per curiam opinion.


Quentin L. Ford, Appellant Pro Se. Donald John Zelenka, Deputy
Assistant Attorney General, Samuel Creighton Waters, Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Quentin L. Ford seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2000) petition.   We dismiss

the appeal for lack of jurisdiction because the notice of appeal

was not timely filed.

          Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).   This appeal period is “mandatory

and jurisdictional.”    Browder v. Dir., Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

          The district court’s order was entered on the docket on

March 31, 2008.   The notice of appeal was filed on May 6, 2008.*

Because Ford failed to file a timely notice of appeal or to obtain

an extension or reopening of the appeal period, we dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED

     *
      For the purpose of this appeal, we assume that       the date
appearing on the transmittal letter with the notice of    appeal is
the earliest date it could have been properly delivered   to prison
officials for mailing to the court.      Fed. R. App.     P. 4(c);
Houston v. Lack, 487 U.S. 266 (1988).

                                 2